Order entered January 22, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01206-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-15-02268-1

                                            ORDER
       Before the Court is appellant’s January 17, 2020 motion to extend the time to file her

brief on the merits. We GRANT the motion and extend the time to February 18, 2020. We

caution appellant that further requests for extension of time will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE